Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00412-CR

                                   Javier CARDENAS,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR1577
                         Honorable Steve Hilbig, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED.

      SIGNED December 23, 2015.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice